Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on December 16, 2021.  Application No. 16/978,619, is a 371 of PCT/SE2019/050197, filed March 6, 2019, and claims foreign priority to Swedish Application No. SWEDEN 1850249-2, filed March 7, 2018.  In a preliminary amendment filed September 4, 2020, Applicant cancelled claims 9, 14, and 18-20.  Claims 8 and 17 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The election was made without traverse in the reply filed on July 12, 2021.  Claims 1-7, 10-13, 15, and 16 are examined below.  
Rejections Withdrawn
The rejection of claims 1, 2, 5-7, 10, 11, 15, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al., 33(6) J. Med. Chem. 1667-75 (1990), is withdrawn in view of Applicant’s December 16, 2021, Amendment & Remarks.  
The rejection of claims 1, 2, 5-7, 10, 11, 15, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al., US2004/0152739 A1, is withdrawn in view of Applicant’s December 16, 2021, Amendment & Remarks.
The rejection of claim 5 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, because the phrase "preferably" renders the claim indefinite, is withdrawn in view of Applicant’s December 16, 2021, Amendment & Remarks.  
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., U.S. Patent No. 7,338,428.  The CAS abstract for Chang discloses the following compounds: 

    PNG
    media_image1.png
    341
    298
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    410
    246
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    361
    210
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    211
    376
    media_image4.png
    Greyscale


1 is H; G2 is Br (halogen); and Ar1 is an optionally substituted biphenyl; or heteroaryl analogue of a polycyclic aromatic hydrocarbon. 

Please note the claims are extraordinarily broad.  It is suggested to the amend the claims to encompass the compounds disclosed in the specification.   
Conclusion
Claims  1-7 are not allowed. 
Claims 10-13, 15 and 16 are allowable.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625